Name: Commission Regulation (EEC) No 2815/84 of 4 October 1984 amending for the third time Regulations (EEC) No 2268/84 and (EEC) No 2278/84 on the sale at a fixed rate of intervention butter for export to various destinations in the form of butter or ghee
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  international trade;  food technology;  prices;  distributive trades
 Date Published: nan

 No L 264/ 16 Official Journal of the European Communities 5 . 10 . 84 COMMISSION REGULATION (EEC) No 2815/84 of 4 October 1984 amending for the third time Regulations (EEC) No 2268 /84 and (EEC) No 2278/84 on the sale at a fixed rate of intervention butter for export to various destinations in the form of butter or ghee HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Article 1 In Article 2 (2) of Regulation (EEC) No 2268 /84 ' 100 tonnes ' is hereby replaced by ' 50 tonnes '. Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 ( :), and in particular Article 6 (7) thereof, Article 2 Regulation (EEC) No 2278 /84 is hereby amended as follows : 1 . In Article 2 ( 1 ) (a), ' 100 tonnes ' is replaced by ' 50 tonnes '. 2 . In Article 2 ( 1 ) (b) :  in the English version , ' ex warehouse' is replaced by 'ex refrigerated warehouse ',  in the Danish version , ' ab lager' is replaced by 'ab kÃ ¸lehus ',  in the German version , ' ab Lager' is replaced by 'ab KÃ ¼hlhaus ', Whereas Commission Regulation (EEC) No 2268 /84 of 31 July 1984 on special sales of intervention butter for export to various destinations and amending Regu ­ lation (EEC) No 168 7/76 ('), as last amended by Regu ­ lation (EEC) No 2728 /84 (4), and Commission Regula ­ tion (EEC) No 2278 /84 of 31 July 1984 on the sale at a fixed price of butter to be exported to certain desti ­ nations in the form of ghee and amending Regulation (EEC) No 1687/76 ('), as last amended by Regulation (EEC) No 2728 /84, lay down that the minimum quan ­ tity to be sold is 100 tonnes ; whereas to permit the export of small batches this quantity should be reduced to 50 tonnes ;  in the Greek version , 'Ã Ã Ã · Ã ¸Ã Ã Ã ± Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ ·Ã ' isreplaced by 'Ã Ã Ã ·Ã ½ Ã ­Ã ¾Ã ¿Ã ´Ã ¿ Ã ±ÃÃ  Ã Ã ·Ã ½ Ã Ã Ã ºÃ Ã ¹Ã ºÃ ® Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ · ',  in the French version , 'dÃ ©part is replaced by 'dÃ ©part entrepÃ ´t frigorifique ',  in the Italian version , ' partenza magazzino is replaced by 'partenza magazzino refrigerato '. Whereas Article 6 ( 1 ) of Regulation (EEC) No 2278/84 fixes the time limit for removal of the butter at 45 days ; whereas this period should be extended to six months and clarification given as to when storage costs become the responsibility of the purchaser of the butter ; whereas provision should moreover be made for the incorporation of a fourth product in the butter to be processed in accordance with the provisions of subparagraph (b) of Annex II to Regulation ( EEC) No 2278 /84 ; 3 . Article 6 ( 1 ) is replaced by the following : ' 1 . The purchaser shall remove the butter sold to him within a period of six months calculated from the day on which the sales contract was concluded . The butter may be removed in batches of not less than 15 tonnes .' 4 . The following paragraph is added to Article 6 : ' 3 . Where the payments referred to in Article 5 have been made but the butter has not been removed within the time limit fixed in paragraph 1 , the cost of storing the butter shall be borne by the purchaser with effect from the first day following the day on which the time limit expires .' Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , ') OJ No L 148 , 28 . 6 . 1968 . p. 13 . : ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . &lt;) OJ No L 208 , 3 . 8 . 1984 , p. 35 . 4) OJ No L 259 , 28 . 9 . 1984 , p. 35 . 5 ) OJ No L 209 , 4 . 8 . 1984 , p. 8 . 5 . 10 . 84 Official Journal of the European Communities No L 264/ 17 5 . In Article 10 :  in the Danish version, 'overtagelsen' is replaced by 'afhentningen',  in the French version, 'de la prise en charge' is replaced by 'de l'enlÃ ¨vement',  in the Italian version, 'la presa in consegna' is replaced by ' il ritiro',  in the Dutch version , 'de overname' is replaced by 'het afhalen '. 6 . The following indent is added to subparagraph (b) of Annex II : or  600 g of ^ compound containing at least 90 % of sitosterol and in particular 80 % of beta ­ sitosterol (C24HWO = A-5-stigmastene-3 beta-ol) and a maximum 9 % of campesterol (C2SH480 = A-5-ergostene-3 beta-ol) and 1 % of other sterols in traces including stigmasterol (C29H480 = A-5,22-stigmastadiene-3 beta-ol).' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 October 1984. For the Commission Poul DALSAGER Member of the Commission